Case 1:20-cv-00117-JMS-RT Document 49 Filed 01/22/21 Page 1 of 14              PageID #: 387




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


  WENDY TUOMELA,                                  Civ. No. 20-00117 JMS-RT

                        Plaintiff,                ORDER DENYING DEFENDANT’S
                                                  MOTION FOR JUDGMENT ON THE
            vs.                                   PLEADINGS AS TO COUNT
                                                  THREE (DEFAMATION), ECF NO.
  WALDORF-ASTORIA GRAND                           38
  WAILEA HOTEL,

                        Defendant.


  ORDER DENYING DEFENDANT’S MOTION FOR JUDGMENT ON THE
    PLEADINGS AS TO COUNT THREE (DEFAMATION), ECF NO. 38

                                     I. INTRODUCTION

                  Defendant Waldorf=Astoria Management LLC 1 moves pursuant to

  Federal Rule of Civil Procedure 12(c) for judgment on the pleadings as to one

  aspect of Count Three (alleging defamation) of pro se Plaintiff Wendy Tuomela’s

  (“Plaintiff” or “Tuomela”) Complaint. ECF No. 38. The court has reviewed the

  Motion, the Opposition, and the Reply, ECF Nos. 38, 44, and 46; and decides the




        1
          The pro se Complaint and caption name Defendant as “Waldorf-Astoria Grand Wailea
  Hotel.” ECF No. 1-1 at PageID # 10. Defendant’s Answer asserts that its proper name is
  “Waldorf=Astoria Management LLC.” ECF No. 9 at PageID # 70. The court refers to
  Defendant simply as “Waldorf” or “Defendant.”
Case 1:20-cv-00117-JMS-RT Document 49 Filed 01/22/21 Page 2 of 14          PageID #: 388




  matter under Local Rule 7.1(c) without a hearing. Based on the following, the

  Motion is DENIED. Count Three remains as originally pleaded.

                                 II. BACKGROUND

               Tuomela’s Complaint alleges that she was wrongfully terminated in

  April 2018 from her 20-year tenure of employment at the Grand Wailea Hotel.

  ECF No. 1-1 at PageID ## 11, 15-18. She claims she was falsely accused of theft,

  and was forced to pay the Hotel $900 in cash, which apparently was part of the

  amount she was accused of stealing. The Complaint alleges that after being

  accused, she was threatened with incarceration by a security guard (Michael

  Palazzotto) and Defendant’s human resources representative (Carol Kawabata) if

  she did not pay (or return) the money. Id. at PageID ## 11-13, 15-17. It alleges

  that on April 17, 2018, Kawabata entered into a contract with Plaintiff to keep the

  circumstances of her termination confidential. Id. at PageID # 18. Instead, the

  Complaint alleges that Kawabata told a hotel restaurant manager, Justin Sugarman,

  that Plaintiff was fired for theft and misconduct, and Sugarman told other staff

  members. Id. at PageID ## 14, 18. Since that time, Plaintiff was denied

  comparable employment for similar positions from other employers and was

  “essentially blackballed from any employment in Wailea[.]” Id. at PageID # 14.

  She alleges that a “false police report surfaced when she was applying for a job


                                            2
Case 1:20-cv-00117-JMS-RT Document 49 Filed 01/22/21 Page 3 of 14                     PageID #: 389




  which required a background check [and] [d]ue to the defamatory nature of the

  police report she did not get the position she was seeking.” Id.

                Plaintiff filed her Complaint on February 27, 2020 in the Second

  Circuit Court of the State of Hawaii, ECF No. 1-1, and on March 13, 2020,

  Defendant removed it to this court based on diversity of citizenship. ECF No. 1.

  The Complaint alleges counts entitled Extortion, Breach of Fiduciary Duty,

  Defamation of Character, Wrongful Termination, and Breach of Contract. ECF

  No. 1-1 at PageID ## 12-18. By Order of June 26, 2020, the court granted a

  motion for judgment on the pleadings and dismissed Count One alleging extortion.

  ECF No. 28. Thereafter, Defendant filed two additional motions for judgment on

  the pleadings—one addressed to Count Two alleging breach of fiduciary duty and

  one addressed to Count Three alleging defamation. ECF Nos. 36, 38. The instant

  Order addresses the second motion as to Count Three; a separate order addresses

  the first motion as to Count Two.

                                      III. DISCUSSION

                Count Three alleges “defamation of character” based on two general

  theories. 2 First, Tuomela contends that she was defamed when Kawabata told

         2
          Under Hawaii law, a plaintiff must establish four elements to sustain a claim for
  defamation:

                                                                                    (continued . . .)

                                                  3
Case 1:20-cv-00117-JMS-RT Document 49 Filed 01/22/21 Page 4 of 14                         PageID #: 390




  Sugarman “confidential information” that Tuomela was terminated for theft and

  misconduct, and then Sugarman told others. She alleges that her reputation was

  damaged as a result. ECF No. 1-1 at PageID # 14. Second, Count Three alleges:

                 On August 3rd, 2018, in a continuing search for
                 comparable employment, Ms. Tuomela was confronted
                 with a police report (public record) (Exhibit I) that states
                 . . . she is accused of theft. The false police report
                 surfaced when she was applying for a job which required
                 a background check. Due to the defamatory nature of the
                 police report she did not get the position she was seeking.
                 . . . . She has not been able to gain employment equal to
                 the position that she lost as a server at the Humu Room in
                 the Grand Wailea Hotel.

  Id. Waldorf’s Motion is directed only at the defamation allegations regarding the

  police report.3 That is, Waldorf does not seek, at least with this Motion, a ruling

  regarding the allegations about statements Kawabata made to Sugarman that were




                 (a) a false and defamatory statement concerning another;
                 (b) an unprivileged publication to a third party;
                 (c) fault amounting at least to negligence on the part of the
                 publisher [actual malice where the plaintiff is a public figure]; and
                 (d) either actionability of the statement irrespective of special harm
                 or the existence of special harm caused by the publication.

  Gold v. Harrison, 88 Haw. 94, 100, 962 P.2d 353, 359 (1998) (brackets in original) (quoting
  Dunlea v. Dappen, 83 Haw. 28, 36, 924 P.2d 196, 204 (1996)).
         3
           It is unclear whether a report to police about Tuomela was made in writing or orally, but
  it makes no difference for present purposes whether libel (written statement) or slander (oral
  statement) is at issue. See McNally v. Univ. of Haw., 780 F. Supp. 2d 1037, 1058 (D. Haw.
  2011) (“Hawaii views claims for slander and libel under the defamation rubric.”) (citation
  omitted).

                                                   4
Case 1:20-cv-00117-JMS-RT Document 49 Filed 01/22/21 Page 5 of 14                          PageID #: 391




  relayed to others. Rather, this Motion only argues that statements made to police

  complaining of a crime are not actionable as defamation, contending that such

  statements are absolutely privileged. ECF No. 38-1 at PageID ## 329-34.

  A.     An Absolute Privilege is the Minority Rule

                 Waldorf cites several cases holding that an absolute privilege protects

  statements made to police, and thus encourages persons to report criminal activity

  to authorities without fear of retaliation. Id. at PageID # 332. The interest is

  “encouraging the free and unhindered communications to law enforcement

  authorities necessary to facilitate the investigation and prosecution of crimes.”

  Ledvina v. Cerasini, 146 P.3d 70, 75 (Ariz. Ct. App. 2006); see also, e.g.,

  Eddington v. Torrez, 874 N.W.2d 394, 397 (Mich. Ct. App. 2015) (“[P]ersons who

  make statements to the police when reporting crimes or assisting the police in

  investigating crimes enjoy a privilege in those statements against the police

  divulging them for any purpose other than law enforcement. Accordingly, those

  statements may not be used to sustain a defamation claim.”). In Hagberg v.

  California Federal Bank FSB, 81 P.3d 244 (Cal. 2004), for example, the California

  Supreme Court held that, under California Civil Code § 47(b), 4 statements made to

         4
           Section 47(b) provides in part: “A privileged publication or broadcast is one made: . . .
  (b) In any (1) legislative proceeding, (2) judicial proceeding, (3) in any other official proceeding
  authorized by law, or (4) in the initiation or course of any other proceeding authorized by law
                                                                                        (continued . . .)

                                                    5
Case 1:20-cv-00117-JMS-RT Document 49 Filed 01/22/21 Page 6 of 14                          PageID #: 392




  law enforcement personnel reporting suspected criminal activity are “absolutely”

  privileged “and can be the basis for tort liability only if the plaintiff can establish

  the elements of the tort of malicious prosecution.” Id. at 245. “[T]he absolute

  privilege established by section 47(b) serves the important public policy of

  assuring free access to the courts and other official proceedings. It is intended to

  ‘assure utmost freedom of communication between citizens and public authorities

  whose responsibility is to investigate and remedy wrongdoing.’” Id. at 249

  (quoting Silberg v. Anderson, 786 P.3d 365, 369 (Cal. 1990) (emphasis omitted)).5

                 But Waldorf relies on a minority rule. Rather, as the Idaho Supreme

  Court recently reiterated, “the majority rule is that statements made to law

  enforcement enjoy [only] a qualified privilege from defamation actions, which can


  and reviewable pursuant to [statutes governing writs of mandate],” with certain statutory
  exceptions.
         5
           Hagberg, however, was largely superseded this year by the California Legislature.
  Effective January 1, 2021, the California Legislature amended § 47(b) by adding an exception to
  the absolute privilege that provides:

                 (5) This subdivision does not make privileged any communication
                 between a person and a law enforcement agency in which the
                 person makes a false report that another person has committed, or
                 is in the act of committing, a criminal act or is engaged in an
                 activity requiring law enforcement intervention, knowing that the
                 report is false, or with reckless disregard for the truth or falsity of
                 the report.

  See 2020 Cal. Legis. Serv. Ch. 327 (A.B. 1775). Given this amendment, under current California
  law there is only a qualified privilege for reports of a crime—reports that are intentionally false
  or made with reckless disregard of their truth are not privileged.

                                                    6
Case 1:20-cv-00117-JMS-RT Document 49 Filed 01/22/21 Page 7 of 14              PageID #: 393




  be lost through abuse, such as when statements are made with malice or in bad

  faith.” Siercke v. Siercke, 476 P.3d 376, 381 (Idaho 2020) (citing Berian v.

  Berberian, ___ P.3d ___, 2020 WL 6387153, at *8 (Idaho Nov. 2, 2020)). “[A]

  qualified privilege [strikes] the appropriate balance between protecting those who

  seek to report criminal conduct to law enforcement and the countervailing interest

  in remedying the ‘potentially disastrous consequences that may befall the victim of

  a false accusation of criminal wrongdoing.’” Id. (quoting Gallo v. Barile, 935

  A.2d 103, 111 (Conn. 2007)).

               In analyzing case law from various jurisdictions, the Connecticut

  Supreme Court followed “a majority of states that have addressed this issue[,]”

  Gallo, 935 A.2d at 111, and agreed with the Florida Supreme Court that “a

  qualified privilege is sufficiently protective of [those] wishing to report events

  concerning crime. . . . There is no benefit to society or the administration of justice

  in protecting those who make intentionally false and malicious defamatory

  statements to the police.” Id. (quoting Fridovich v. Fridovich, 598 So. 2d 65, 69

  (Fla. 1992)). In turn, Fridovich broadly surveyed state case law and other

  authorities, 598 So. 2d at 67-68 & n.4, and followed “a majority of the other states

  [that] have held in this context, that defamatory statements voluntarily made by

  private individuals to the police . . . prior to the institution of criminal charges are


                                              7
Case 1:20-cv-00117-JMS-RT Document 49 Filed 01/22/21 Page 8 of 14                          PageID #: 394




  presumptively qualifiedly privileged.” Id. at 69. Many of these opinions

  distinguish between statements made as part of existing judicial or quasi-judicial

  proceedings (such as trial testimony)—for which an absolute privilege from

  defamation exists—and statements to police before the initiation of proceedings—

  which are subject to a qualified privilege. See, e.g., DeLong v. Yu Enters., Inc. 47

  P.3d 8, 10-12 (Or. 2002); Pope v. Motel 6, 114 P.3d 277, 282-83 (Nev. 2005).

  B.     The Court Applies the Majority Rule—A Qualified Privilege

                 Under the Erie doctrine, the court applies substantive Hawaii law in

  the present case, which is based on diversity of citizenship. See Erie R. Co. v.

  Tompkins, 304 U.S. 64 (1938). Hawaii has not adopted either the majority or

  minority rule as to the degree of privilege from defamation given to statements

  made to police before criminal proceedings are initiated. 6 Thus, absent certifying a


         6
            In existing litigation, “Hawaii courts have applied an absolute litigation privilege in
  defamation actions for words and writings that are material and pertinent to judicial
  proceedings.” Matsuura v. E.I. du Pont de Nemours and Co., 102 Haw. 149, 154, 73 P.3d 687,
  692 (2003) (citations omitted) (emphasis added). In that regard, Matsuura reiterated the holding
  from Ferry v. Carlsmith, 23 Haw. 589 (1917) that it is “well settled that attorneys, in the conduct
  of judicial proceedings, are privileged from prosecution for libel or slander in respect to words or
  writings, used in the course of such proceedings, reflecting injuriously upon others, when such
  words and writings are material and pertinent to the question involved.” Id. at 591. Ferry,
  however, gave limits to that “absolute” privilege:

                 The communication is absolutely privileged if the same is a fair
                 comment upon the evidence and relevant to the matters at issue.
                 Counsel is not liable to answer for defamatory matter uttered by
                 him in the trial of a cause if the matter is applicable and pertinent
                                                                                         (continued . . .)

                                                    8
Case 1:20-cv-00117-JMS-RT Document 49 Filed 01/22/21 Page 9 of 14                           PageID #: 395




  question to the Hawaii Supreme Court, this “court, sitting in diversity, must use its

  best judgment to predict how the Hawaii Supreme Court would decide the issue.”

  Burlington Ins. Co. v. Oceanic Design & Constr., Inc., 383 F.3d 940, 944 (9th Cir.

  2004) (citation and editorial marks omitted). “In so doing, a federal court may be

  aided by looking to well-reasoned decisions from other jurisdictions.” Id. (quoting

  Takahashi v. Loomis Armored Car Serv., 625 F.2d 314, 316 (9th Cir. 1980)).

  And—using its best judgment and analyzing those well-reasoned decisions—this

  court applies the majority rule here. That is, a qualified (not absolute) privilege

  applies under Hawaii law.

                 The court begins with the proposition that, under Hawaii law,

  statements that “impute to a person the commission of a crime” are defamatory per

  se. Isaac v. Daniels, 2018 WL 1903606, at *6 (D. Haw. Mar. 20, 2018) (quoting

  Partington v. Bugliosi, 825 F. Supp. 906, 915 (D. Haw. 1993)).7 As such, Hawaii


                 to the subject of inquiry, but this privilege of counsel must be
                 understood to have this limitation, that he shall not avail himself of
                 his situation to gratify private malice by uttering slanderous
                 expressions against party, witness, or third persons which have no
                 relation to the subject-matter of the inquiry.

  Id. (quotation marks and citation omitted).
         7
           Of course, the statement must also be false to be actionable as defamation. See Gold, 88
  Haw. at 100, 962 P.2d at 359 (requiring “a false and defamatory statement concerning another”
  as an element of defamation) (emphasis added). As the Hawaii Supreme Court has explained:

                                                                                          (continued . . .)

                                                   9
Case 1:20-cv-00117-JMS-RT Document 49 Filed 01/22/21 Page 10 of 14                     PageID #: 396




  courts would likely conclude that “the law should provide a remedy” against

  “those who make intentionally false and malicious defamatory statements to the

  police.” Fridovich, 598 So. 2d at 69. Although the law should encourage

  reporting of criminal activity, “public policy is [not] violated by requiring that

  citizens who report criminal activities to the police do so in good faith.” Gallo,

  935 A.2d at 114 (quoting Caldor, Inc. v. Bowden, 625 A.2d 959, 968 (Md. Ct.

  App. 1993)). “Those who maliciously volunteer false accusations of criminal

  activity to the police should not be granted absolute immunity. Although [courts]

  do not wish to discourage the reporting of criminal activity, [they] also do not wish

  to encourage harassment, or wasting of law enforcement resources, by

  investigations of false, maliciously made complaints[.]” Id. (quoting Bowden, 625

  A.2d at 968).

                Further, the Hawaii Supreme Court has not hesitated to eliminate

  absolute immunity in favor of a qualified privilege in tort situations against

  government officials. In Medeiros v. Kondo, 55 Haw. 499, 522 P.2d 1269 (1974),


                A finding that the publication is libelous per se presumes damages
                to the injured party and thus special damages need not be
                shown. This is not, however, determinative of the issue whether
                defendant is liable. The claim for relief remains subject to a
                privilege defense asserted by the publisher of the defamatory
                material.

  Russell v. Am. Guild of Variety Artists, 53 Haw. 456, 459, 497 P.2d 40, 43 (1972).

                                                 10
Case 1:20-cv-00117-JMS-RT Document 49 Filed 01/22/21 Page 11 of 14           PageID #: 397




  for example, the Hawaii Supreme Court held that a nonjudicial government official

  has only a qualified privilege for acts done while exercising authority, and may be

  held liable where the official “is motivated by malice, and not by an otherwise

  proper purpose.” Id. at 503, 522 P.2d at 1271. In so doing, it overruled prior

  Hawaii law “[t]o the extent that absolute immunity from tort suit for nonjudicial

  officers may have been the law in Hawaii[.]” Id. at 500-01, 522 P.2d at 1270; see

  also Runnels v. Okamoto, 56 Haw. 1, 4, 525 P.2d 1125, 1128 (1974) (explaining

  that “[i]n Kondo, we announced that the doctrine of ‘absolute immunity’ would no

  longer be permitted to shield a nonjudicial government officer for his tortious

  acts[,]” and applying Kondo’s qualified privilege standard to a defamation claim).

  The Hawaii Supreme Court later extended Kondo to acts of the Honolulu

  prosecuting attorney, again rejecting absolute immunity in favor of a qualified

  privilege. See Orso v. City & Cnty. of Honolulu, 56 Haw. 241, 247-48, 534 P.2d

  489, 493 (1975), overruled on other grounds by Kahale v. City & Cnty. of

  Honolulu, 104 Haw. 341, 90 P.3d 233 (2004). These cases rejected absolute

  immunity because the Hawaii Supreme Court was “unwilling to deny plaintiffs a

  ‘mere inquiry into malice’ [given its] strong preference for allowing all litigants




                                            11
Case 1:20-cv-00117-JMS-RT Document 49 Filed 01/22/21 Page 12 of 14                        PageID #: 398




  their day in court.” Kondo, 55 Haw. at 504, 522 P.2d at 1272 (quoting 2 F. Harper

  & F. James, The Law of Torts § 29.10 at 1645 (1956)).8

                  With that indication imbedded in Hawaii case law, and considering

  the weight of case law from other jurisdictions, the court concludes that under

  Hawaii law an absolute privilege does not apply to complaints made to police. The

  court declines to apply the minority rule suggested by Waldorf that

  communications in a police report are absolutely privileged.




         8
             The court recognizes that the Restatement (Second) of Torts § 588 (1977) states:

                  A witness is absolutely privileged to publish defamatory matter
                  concerning another in communications preliminary to a proposed
                  judicial proceeding or as a part of a judicial proceeding in which he
                  is testifying, if it has some relation to the proceeding.

  Id. (emphases added.) But comment e to that section gives this qualification:

                  As to communications preliminary to a proposed judicial
                  proceeding, the rule stated in this Section applies only when the
                  communication has some relation to a proceeding that is actually
                  contemplated in good faith and under serious consideration by the
                  witness or a possible party to the proceeding. The bare possibility
                  that the proceeding might be instituted is not to be used as a cloak
                  to provide immunity for defamation when the possibility is not
                  seriously considered.

  Id. cmt e (emphasis added). Thus, even if Hawaii would adopt § 588’s “absolute privilege,” it
  contains a type of good faith requirement for “communications preliminary to a proposed
  judicial proceeding.” And, although Hawaii courts often rely on portions of Restatements, they
  do not always follow them. See, e.g., Steigman v. Outrigger Enters., Inc., 126 Haw. 133, 145,
  267 P.3d 1238, 1250 (2011); Kutcher v. Zimmerman, 87 Haw. 394, 406, 957 P.2d 1076, 1088
  (Haw. Ct. App. 1998).

                                                   12
Case 1:20-cv-00117-JMS-RT Document 49 Filed 01/22/21 Page 13 of 14           PageID #: 399




               Given this ruling, the court will apply existing Hawaii law, which

  holds more generally that, for claims of defamation, a speaker is protected by a

  qualified privilege when he or she “reasonably acts in the discharge of some public

  or private duty, legal, moral, or social, and where the publication concerns subject

  matter in which the author has an interest and the recipients of the publication a

  corresponding interest or duty.” Russell, 53 Haw. at 460, 497 P.2d at 44.

               [T]he qualified privilege is conditional and it must be
               exercised (1) in a reasonable manner and (2) for a proper
               purpose. The immunity is forfeited if the defendant steps
               outside the scope of or abuses the privilege. The
               qualified privilege may be abused by (1) excessive
               publication, (2) use of the occasion for an improper
               purpose, or (3) lack of belief or grounds for belief in the
               truth of what is said.

  Kainz v. Lussier, 4 Haw. App. 400, 405, 667 P.2d 797, 802 (Haw. Ct. App. 1983)

  (citations omitted). And the party claiming defamation has the burden of proving

  that a qualified privilege was abused. See Towse v. State, 64 Haw. 624, 632, 647

  P.2d 696, 702 (1982).

  //

  ///

  ///

  ///

  ///

                                           13
Case 1:20-cv-00117-JMS-RT Document 49 Filed 01/22/21 Page 14 of 14                PageID #: 400




                                   IV. CONCLUSION

                For the foregoing reasons, Defendant Waldorf’s Motion for Judgment

  on the Pleadings as to Count Three, alleging defamation of character, is DENIED.

  Count Three remains in full.

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, January 22, 2021.



                                                       /s/ J. Michael Seabright
                                                      J. Michael Seabright
                                                      Chief United States District Judge




  Tuomela v. Waldorf-Astoria Grand Wailea Hotel, Civ. No. 20-00117 JMS-RT, Order Denying
  Defendant’s Motion for Judgment on the Pleadings as to Count Three (Defamation), ECF No. 38




                                              14
